Title: To George Washington from Thomas Johnson, 22 May 1778
From: Johnson, Thomas
To: Washington, George


                    
                        Sir.
                        In Council Annapolis [Md.] 22d May 1778.
                    
                    We have had many Applications from People of this State for Leave to go into Phila. some of them want to return again: we have not given Leave to any Body to go in, without permission from the Officer commanding the Continental Troops at some post on the way nor have we recommended any except Mrs Stewart Mrs Caldcleugh and Mrs McCall—We were not satisfied of the propriety of frequently suffering People to go in especially those who wanted to return again and are unwilling to put the rejection of their Importunities on you; but the Earnestness with which some sollicit and it’s being said that such Favers are frequently granted at Head Quarters makes us desirous of knowing whether you think proper that such Applications, where we have no particular Suspicions, should be promoted by us and to whom we shall refer them ultimately—It is with Reluctance we request the faver of a Line on this Subject and are with every Sentiment of Respect Your Exellencys most obedt Servants
                    
                        Th. Johnson
                    
                